DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, R1-1903009 to Qualcomm (hereinafter “Qualcomm”)) does not disclose, with respect to claim 1, receiving a reactivation downlink control information (DCI) associated with a new periodic resource configuration and an updated uplink feedback parameter for a scheduled uplink control information transmission as claimed.  Rather, Qualcomm teaches receiving SPS reactivation message (section 5) and updating SPS configurations (“SPS/CS updates” in section 5).  The same reasoning applies to claims 6 and 45 mutatis mutandis.  The prior art in the record also does not disclose, with respect to claim 11, receiving a reactivation downlink control information (DCI) associated with a new periodic resource configuration and a DCI-specific uplink feedback resource as claimed.  The same reasoning applies to claims 19 and 46 mutatis mutandis.  The prior art in the record also does not disclose, with respect to claim 27, receiving a reactivation downlink control information (DCI) including a new periodic resource configuration and transmitting the scheduled uplink control information transmission including the DCI feedback information to indicate feedback regarding reception of the reactivation DCI as claimed.  The same reasoning applies to claims 36 and 47 mutatis mutandis.  Accordingly, claims 1-47 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414